         Case 20-32391 Document 98 Filed in TXSB on 06/08/20 Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                       § CASE NUMBER:
                             §
BUZZARDS BENCH, LLC and      § 20-32391 (DRJ)
BUZZARDS BENCH HOLDINGS, LLC § (Chapter 11)
                             §
    DEBTOR                   § Jointly Administered

                 NOTICE OF RESET FIRST MEETING OF CREDITORS

      YOUR ARE HEREBY NOTIFIED that the meeting of creditors scheduled for June 16, 2020

at 1:00 p.m., has been reset to June 15, 2020 at 1:00 p.m. It will be conducted by telephone. Any

party wishing to participate may call (866) 707-5468, then enter the Participant Code 6166997,

followed by the pound or hashtag symbol - #.        No other deadlines or provisions described in the

Official Form 309 Notice of Chapter 11 Bankruptcy Case are changed by this notice, and all such

deadlines and provisions remain in full effect.

Dated: June 8, 2020                               HENRY G. HOBBS, JR.
                                                  ACTING UNITED STATES TRUSTEE
                                                  REGION 7, SOUTHERN and WESTERN
                                                  DISTRICTS OF TEXAS

                                                  By:   /s/ Hector Duran
                                                        Hector Duran
                                                        Texas Bar No. 00783996/Fed. ID No. 15243
                                                        515 Rusk, Suite 3516
                                                        Houston, Texas 77002
                                                        (713) 718-4650 ext. 241
                                                        (713) 718-4670 Fax
                                                        hector.duran.jr@usdoj.gov
